December 19, 1911. The opinion of the Court was delivered by *Page 187 
This is an action at law to recover possession of real estate which plaintiff claims as heir of Baron DeKalb Myers. By consent, the issues were tried by the Court upon the testimony, which was taken and reported by the master. The Court found: 1. That the evidence did not warrant the finding that title was ever in Baron DeKalb Myers. 2. That plaintiff is an illegitimate son of Baron DeKalb Myers, and therefore not his heir. 3. That plaintiff is estopped by the judgment of the Court of Common Pleas for Richland county in the case of Josephine Moore v. Jane Myers et al., to which action he was a party, and in which it was adjudged that he was illegitimate and not an heir of Baron DeKalb Myers, and had no interest in the land in dispute in that action, which is the same land herein sued for.
These findings are all supported by the evidence, and are, therefore, not reviewable by this Court.
Affirmed.
Petition for rehearing dismissed by formal order filed December 19, 1911.